Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 1-7 are allowed.  Claim 1 is independent.

2.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowable over the prior art of record because the prior art does not teach an image reading device that performs a document size or width process as claimed.  Specifically, the claimed image reading device detects or determines, in a state a document cover is opened, a size of a document in the main scanning direction, based on a position of a boundary in the main scanning direction between a first scanning area and a second scanning area.  
The first scanning area and the second scanning area are detected or determined in the following area determination process.  A plurality of light sources irradiates the document placed on a document platen with light of different colors, the device sequentially turning on the plurality of light sources and individually reading, by a close contact type image sensor, light of a plurality of different colors reflected from the document in the main scanning direction.  In such a state where the document cover or holder is opened, the device performs an area determination process to determine, in an entire scanning area of the close contact type image sensor, a first scanning area where a difference between output values of the close contact type image sensor when the plurality of light sources are sequentially turned on is within a predetermined threshold value range, and a second scanning area where the difference between the output values of the close contact type image sensor is outside the predetermined threshold value range, and the image reading device detects a size of the document in the main scanning direction, based on a position of a boundary in the main scanning direction between the first scanning area and the second scanning area determined in the area determination process.
	The above features of claim 1 is not taught by the prior art of record.

	Claims 2-7 depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kobayashi (US 2016/0057294 A1) discloses an image forming apparatus that includes: an image reading portion capable of reading image data of a document sheet; document sheet detection sensor; an ADF including a document holding surface on which first and second areas having different reflection characteristics and third and fourth areas having different reflection characteristics are formed; a first reading control portion that causes the image reading portion to read image data of both the first and second areas when the ADF is closed; a first document sheet width detection portion that detects a width of the document sheet based on the image data red from the first area or the image data read from the second area; and a first size detection portion capable of detecting the size of the document sheet based on detection results from the first document sheet width detection portion and the document sheet detection sensors.
	Maeda (US 2018/0288253 A1)
	Yamada (US 2016/0065778 A1)
	Harada (US 2021/0400160 A1)
	Shimizu (US 2018/0176400 A1)

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674